                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

OUEDRAOGO NESTOR,                               §
A# 216 285 555,                                 §
                                                §
                             Petitioner,        §
                                                §
vs.                                             §
                                                §
ANDREW HURON, Officer-in-Charge,                §
Pearsall, South Texas Processing Center;        §
DANIEL BIBLE, San Antonio Field                 §
                                                §
Operations Director, United States              §     SA-20-CV-0016-JKP
Immigration and Customs Enforcement,            §
Office of Detention and Removal                 §
Operations, Department of Homeland              §
Security; MATTHEW T. ALBENCE,                   §
Acting Director, United States Immigration      §
and Customs Enforcement, Office of              §
                                                §
Detention and Removal Operations,               §
Department of Homeland Security;                §
THOMAS S. WIMKOWSKI, Assistant                  §
Secretary, ICE, Department of Homeland          §
Security; and CHAD WOLF, Secretary              §
of the United States Department of              §
Homeland Security,                              §
                                                §
                             Respondents.       §


                                   ORDER OF DISMISSAL

       Before the Court is the 28 U.S.C. § 2241 Habeas Corpus Petition (ECF No. 1) filed by

Ouedraogo Nestor (“Petitioner”), who challenges his detention pending removal by the Bureau of

Immigration and Customs Enforcement (ICE). On February 18, 2020, Respondents filed an

Advisory stating that on January 28, 2020, Petitioner was removed from the United States pursuant

to a final order of removal, thereby mooting his complaint. (ECF No. 9).

       A case is moot “when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980)

(internal citation omitted). A habeas corpus petition is moot, and a federal court is without
jurisdiction to address the merits, where the petitioner seeks release but is released from custody

before the case can be heard. Lane v. Williams, 455 U.S. 624, 631 (1982).

       While physical detention is not required for a petitioner to meet the custody requirement

and obtain habeas relief, Rumsfeld v. Padilla, 542 U.S. 426, 437 (2004), before a court can

exercise habeas jurisdiction over a petitioner no longer in custody, “the petitioner must

demonstrate that . . . his subsequent release has not rendered the petition moot, i.e., that he

continues to present a case or controversy under Article III, § 2 of the Constitution” Zalawadia v.

Ashcroft, 371 F.3d 292, 296 (5th Cir. 2004). “The petitioner presents an Article III controversy

when he demonstrates ‘some concrete and continuing injury other than the now-ended [detention]

-- a ‘collateral consequence of the conviction.’” Id. at 297 (quoting Spencer v. Kemna, 523 U.S. 1,

7 (1998)).

       In this case, Petitioner sought solely his release from ICE custody. As a result, his release

renders his section 2241 petition moot. See Francis v. Lynch, 622 F. App’x 455, 455–56 (5th Cir.

2015) (challenge to ICE detention pending removal was moot where petitioner was no longer

detained).

       Accordingly, Petitioner’s 28 U.S.C. § 2241 Habeas Corpus Petition (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE AS MOOT.

       SIGNED this 27th day of February, 2020.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                2
